Title: From George Washington to John Mathews, 23 October 1780
From: Washington, George
To: Mathews, John


                  
                     My Dear Sir,
                     Hd Qr Passaic falls Oct 23d
                     1780
                  
                  I have received your letter of the 14th and shall with the
                     greatest pleasure apply to Sir Henry Clinton for the permission you wish for
                     Mrs Matthews, the moment the Board of War make their application for the
                     vessel. As I have heard nothing concerning this from them, I presume it is not
                     done, and before it is, the other request would be premature. I shall be happy
                     if any thing on my part can promote your wishes in an article so interesting to
                     yourself and family; and of this I beg you to assure Mrs Matthews with my
                     respects.
                  Your Southern affairs wear a most disagreeable aspect and prove
                     more and more the necessity of renouncing that feeble system, which has brought
                     this Country to so perplexing a crisis. If there were any hope of our councils
                     assuming that complexion, which the exigency demands, the progress of the enemy
                     at this period would seem to me an advantage rather than an evil; for they have
                     not a stamina of force sufficient for such extensive conquests, and by
                     spreading themselves out, as they are now doing, they will render themselves
                     vulnerable every where. But I see no chance of the change we stand in need of,
                     and therefore, I fear they will realize their acquisitions.
                  You have your wish in the officer appointed to the Southern
                     command. I think I am giving you a General; but what can a General do, without
                     men, without arms, without cloathing, without stores, without provisions?
                  Lees Corps will also go to the Southward. I believe it will be
                     found very useful. The corps itself is an excellent one and the officer at the
                     head of it has great resources of genius. With the truest regard and attachment
                     I have the honor to be D. Sir Your most obedt st
                  
                     Go. Washington
                  
               